420 F.2d 379
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.RELIABLE COAL CORPORATION, Respondent.
No. 13367.
United States Court of Appeals Fourth Circuit.
Argued January 6, 1970.
Decided February 3, 1970.

On Application for Enforcement of an Order of the National Labor Relations Board.
Arnold A. Hammer, Atty., N.L.R.B. (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Elliott Moore, Atty., N.L. R.B., on brief), for petitioner.
Brooks E. Smith and James T. Dailey, Jr., Kingwood, W. Va. (Dailey, Halbritter & Smith, Kingwood, W. Va., on brief), for respondent.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BRYAN, Circuit Judges.
PER CURIAM:


1
After full consideration, we conclude that the Board's findings of §§ 8(a) (1) and 8(a) (3) violations are supported by substantial evidence, though not uncontradicted, in the record considered as a whole. Its order was appropriate, and it will be enforced.


2
Enforced.